Citation Nr: 0736421	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  07-17 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had honorable active service from May 1968 to 
May 1970, and his awards and decorations during that period 
of service included the Combat Infantryman Badge and the 
Bronze Star Medal with V device.  In addition, he had a 
second period of active service from October 1977 to 
August 1978 that has been characterized as "other than 
honorable" by the service department.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision, which, in 
pertinent part, denied service connection for PTSD and dental 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received at the RO in June 2007, the veteran stated he is 
appealing the issues of service connection for dental 
disability and service connection for PTSD.  On that form, he 
stated that he wants a Board videoconference hearing.  The RO 
certified the appeal to the Board in October 2007 and at that 
time stated the veteran had not requested a hearing.  There 
is, however, no indication in the record that the veteran has 
withdrawn his request for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference Board hearing from the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



